WHITING, P. J., and McCOY, J.
(dissenting in part.) As this transaction was represented to, and1 understood by, plaintiff, no -part of the $325 was to pay defendants for their services in procuring the so-called relinquishment. They understood the $325 was the amount which the holder of the filing- charged for the relinquishment. It follows that -it was the understanding on the part of plaintiff that -the $100 covered not merely defendants’ charges for services which they led plaintiff to believe they were rendering him' in negotiating for and procuring the so-called relinquishment. The decision in this case should therefore be based upon the proposition that there was fraud in this transaction not only as to $325 of the consideration' paid, but also' as to the remaining $100.